                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON

                                   MEDFORD DIVISION


RUST-OLEUM CORPORATION,                                           Case No. I :18-cv-01655-CL

                     Plaintiff,

            . v.
                                                                  OPINION & ORDER

NIC INDUSTRIES, INC.,

                     Defendant.


CLARKE, Magistrate Judge.

       This case comes before the Court on Defendant NIC's Motion for Protective Order (#51).

For the reasons stated below, NIC's motion is GRANTED in part and DENIED in part.

                                      BACKGROUND
       Rust-Oleum and NIC entered into a Sales Agreement concerning the product "Wipe

New'' prior to this litigation. Under the Sales Agreement, Rust-Oleum assumed the obligation to

purchase certain minimum quantities of product from NIC or alternatively pay a specified sum in

exchange for the right to be the exclusive purchaser of the Wipe New product for "Covered

Applications." Compl. Exhibit A, at 1 (#1-1). The parties mutually agreed to terminate the

Agreement approximately two years later and entered into a Settlement Agreement. After


Page 1 of 4 - OPINION & ORDER
receiving a cease and desist letter from NIC, Rust-Oleum filed this action seeking a

determination that it has not breached its obligations under both the Sales Agreement and

Settlement Agreement. Additionally, Rust-Oleum is seeking damages for NIC's alleged breach

of duty of good faith and fair dealing resulting from its interference with Rust-Oleum's business

operations. In response, NIC filed counterclaims for breach of contract, misappropriation of

trade secrets, and is also seeking damages. NIC claims that Rust-Oleum used its trade secrets to

reverse engineer its product and sell it themselves. Before discovery commenced, a stipulated

protective order was filed in this case to protect the disclosure of confidential information as

litigation progresses.

       After conducting some discovery, Rust-Oleum filed an amended complaint adding claims

for fraud in the inducement and breach of contract. Rust-Oleum alleges that NIC breached its

exclusivity obligations under the Sales Agreement by selling products to third parties that were

substantially similar or the same as the "Products" defined by the Sales Agreement, and by

selling these products to third parties for "Covered Applications." Rust-Oleum further alleges

that NIC intentionally misrepresented that it had maintained exclusivity to induce Rust-Oleum

into entering the Settlement Agreement.

                                      LEGAL STANDARD
        A motion for protective order requires a showing of good cause that the party will suffer

harm or will be subject to "undue burden or expense." Ciufjitelli v. Deloitte & Touche LLP, 3:16-

cv-0580-AC (D. Or. Nov. 28, 2016). The party seeking the protective order must establish that

"specific harm or prejudice will result if no protective order is granted." Foltz v. State Farm

Mut. Auto Ins. Co.~ 331 F .3d 1122, 1130 (9th Cir. 2003). Good cause is generally a "heavy

burden." Blankenship v. Hearst Corp., 519 F.2d 418,429 (9th Cir. 1975).



Page 2 of 4 - OPINION & ORDER
                                          DISCUSSION

       In its motion for protective order, NIC seeks an order prohibiting Rust-Oleum from

obtaining information related to NIC's CERAKOTE product line. NIC argues that the

CERAKOTE product line is not substantially similar to Wipe New and is therefore irrelevant to

the issues in this case and should not be a topic for discovery. The Federal Rules of Civil

Procedure regarding discovery create a "broad right of discovery" because "wide access to

relevant facts serves the integrity and fairness of the judicial process by promoting the search for

the truth." Epstein v. MCA, Inc., 54 F.3d 1422, 1423 (9th Cir. 1995) (quoting Shoen v. Shoen, 5

F.3d 1289, 1292 (9th Cir. 1993)). The scope of discovery includes "any nonprivileged matter

that is relevant to any party's claim or defense and proportional to the needs of the case." Fed.

R Civ. P. 26(b)(l).

       In light ofRust-Oleum's recently added claims for breach of contract and fraud in the

inducement, the question of whether CERAKOTE and Wipe New are substantially similar is

now directly at issue in this case. During the time of the Sales Agreement between the parties,

NIC allegedly sold a product in the CERAKOTE Clear Product line named MC-156, which is

allegedly the original name for Wipe New. What was disclosed to customers or the public about

the formula or application of these products and the actual similarities between these products is

relevant to the claims brought by both parties in this case. Therefore, NIC cannot prohibit Rust-

Oleum from obtaining discoverable information related to CERAKOTE.

       However, in consideration of the concerns raised by NIC, discovery related to the

CERAKOTE products shall be limited to the CERAKOTE clear ceramic coating product line,

also referred to in the briefs as CERAKOTE Clear Products, and the following specific products:

MC-156, MC-156 Cerakote Clear, Crystal Micro-Clear, AI Clear BB CA, and AI Clear RCA.



Page 3 of 4 - OPINION & ORDER
The timeframe for discoverable information related to CERAKOTE products will be limited to

January 1, 2015 through January 31, 2018. In addition to the confidentiality terms included in

the Stipulated Protective Order, all review of the produced information related to these products

will be limited to trial attorneys and outside experts.

                                              ORDER

       For the reasons discussed above, NIC's Motion for Protective Order (#51) is GRANTED

in part and DENIED in part. IT IS SO ORDERED.




                                               United States Magistrate Judge




Page 4 of 4 - OPINION & ORDER
